Citation Nr: 1203805	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include a depressive disorder, claimed as due to service-connected lumbosacral degenerative disc disease (DDD) and, if so, whether the claim should be allowed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In the Veteran's Substantive Appeal, VA Form 9, of December 2008, he requested a hearing before a Veterans Law Judge (VLJ) at the RO.  He was scheduled for a hearing before a Decision Review Officer (DRO) in March 2009 but by VA Form 21-4138, Statement in Support of Claim, of March 2009 he cancelled that hearing in lieu of a VA nexus examination in conjunction with his claim.  That examination was conducted in April 2009.   

In VA Form 9 of May 2009 he again requested a hearing before a VLJ at the RO.  That hearing was scheduled for August 10, 2009, but in June 2009 he cancelled that hearing, and requested a hearing before a DRO.  

A hearing was scheduled before a DRO on February 1, 2010, but a Conference Report of January 27, 2010, reflects that he requested a new VA nexus examination in lieu of a DRO hearing.  That examination was conducted later in February 2010.  

The April 2010 Statement of Accredited Representative In Lieu of VA Form 646 notes that in the Veteran's VA Form 9 of December 2008 he had requested a hearing before a VLJ at the RO.  However, as explained above, the Veteran cancelled that hearing in life of a VA nexus examination, which was conducted in April 2009.  In the April 2010 Statement of Accredited Representative there was no new request for a hearing of any kind.  Accordingly, it is clear that at this time the Veteran does not wish to have a hearing of any kind on the matter now before the Board.  

VA outpatient treatment (VAOPT records in 2004 show that the Veteran believed that he had post-traumatic stress disorder (PTSD) due to experiences in Vietnam.  The RO had not adjudicated entitlement to service connection for PTSD.  In this regard, in Samuels v. West, 11 Vet. App. 433, 436 (1998) the Court cited Ephraim v. Brown, 82 F3d. 399, 401 (Fed.Cir. 1996) as standing for the proposition that newly diagnosed PTSD, whether or not related to a previously diagnosed mental disorder, cannot be the same claim.  Further, the Court noted that "this decision regarding the PTSD claim had no prejudicial effect on the appellant's request to reopen his nervous disorder claim."  

This issue, of service connection for PTSD, is separate and distinct from the claim of whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder.  In this regard, the governing legal criteria and evidentiary development for a claim of service connection for PTSD creates a new basis for this claim, which is distinctly different than that for any other claim of service connection for a psychiatric disorder.  See Routen v. West, 142 F.3d 1434, 1441 (Fed. Cir. 1998); Ephraim v. Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996); Ashford v. Brown, 10 Vet. App. 120, 122-123 (1997) (explaining the distinction between a new claim and an attempt to reopen a previously denied claim).  Because the RO has not developed or adjudicated the PTSD claim, it is not now before the Board and is referred to the RO for appropriate action. 

The Veteran is in receipt of VA pension benefits and his only service-connected disability is lumbosacral DDD rated 40 percent disabling.  Thus, he does not meet the criteria for a total disability rating based on individual unemployability due to service-connected disability (TDIU rating) under 38 C.F.R. § 4.16(a).  The evidence shows that he has not been employed since he was released in 2003 from an extended period of incarceration but it is not clear that he has not been employed due solely to his service-connected lumbosacral DDD.  However, while the February 2008 rating decision denied an increased rating for the service-connected lumbosacral DDD, he did not appeal that portion of that rating decision.  See generally Roberson v. Principi, 251 F.3d. 1378, 1384 (Fed.Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109 (Fed.Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1367 (Fed.Cir. 2009); and Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (cumulatively standing for the principal that a TDIU rating is implicitly raised when a veteran presents evidence of unemployability, seeks to obtain a higher disability rating).  Thus, if the Veteran seeks a TDIU rating on an extraschedular basis, under 38 C.F.R. § 4.16(b), he should clarify this matter and formally make such a claim directly with the RO. 


FINDINGS OF FACT

1.  The Veteran did not appeal a December 2004 rating decision, of which he was notified by letter later that month, denying service connection for a dysthymic disorder, claimed as incurred during active service.  

2.  The additional evidence received since the December 2004 denial of service connection for a dysthymic disorder addresses a new theory of entitlement and is neither cumulative nor redundant, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include a depressive disorder.  

3.  A chronic acquired psychiatric disorder, to include a depressive disorder, did not manifested during active service; a psychosis is not shown at any time; and a chronic acquired psychiatric disorder, to include a depressive disorder, is first shown many years after termination of the Veteran's military service, and is not shown to be related in any manner to the Veteran's military service.  

4.  A chronic acquired psychiatric disorder, to include a depressive disorder, is not proximately due to or the result of the Veteran's service-connected lumbosacral DDD nor is it aggravated thereby.  



CONCLUSIONS OF LAW

1.  The RO rating decision in December 2004 denying service connection for a dysthymic disorder became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).  

2.  Subsequent to the final December 2004 rating decision, new and material evidence has been presented to reopen the claim of service connection for an acquired psychiatric disorder, to include a depressive disorder.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A chronic acquired psychiatric disorder, to include a depressive disorder, was not incurred in or aggravated by active service, nor did a psychosis manifest to a compensable degree within one year after service discharge; nor is an chronic acquired psychiatric disorder, to include a depressive disorder, proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) and (b) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in January 2008.  He was notified of the evidence needed to substantiate claims of secondary service connection and secondary aggravation, i.e., evidence of a current disability in addition to his service-connected disability, and that the service-connected disability either caused or aggravated the additional disability.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  Further, he was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As the application to reopen the claim of service connection is resolved in the Veteran's favor, further discussion of VCAA compliance with respect to reopening is not required.  Moreover, any failure of the RO to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) is nonprejudicial.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran declined the opportunity to testify in support of his claim.  His VA outpatient treatment (VAOPT) records are on file.  He has not indicated that he now receives private treatment for the disability at issue.  Prior attempts, in 2004, to obtain private clinical records from the Carilion St. Albans Hospital and the Roanoke Memorial Hospital were unsuccessful since those facilities indicated that they had no records.  Also relevant Social Security Administration (SSA) records are on file.  

Under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  See 38 C.F.R. § 3.159(c)(4)(iii).  As will be addressed below, the RO has performed a de facto reopening by providing the Veteran with three VA examinations in this case.  

The Veteran has been afforded VA examinations in January 2008, April 2009, and again in February 2010 in conjunction with his claim for service-connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

At the times of the VA examinations in January 2008 and April 2009 the Veteran's claim file was not reviewed by the two separate examiners.  The adequacy of the opinions obtain was subsequently challenged on that basis.  However, at the time of the third VA examination in February 2010, by yet another VA examiner, the claim files were reviewed prior to rendering an opinion.  

The 2010 VA examination report is accepted as an adequate report of examination of the Veteran, because it provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2010).   An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

Also, the adequacy of the 2010 examination and medical opinions obtained has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).

Also, there is nothing which indicates that there is any other outstanding evidence which has not been procured.  In fact, in January 2008 the Veteran indicated that he had no other information or evidence to give to VA to substantiate his claim. 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

New and Material Evidence

The RO previously denied the Veteran's claim seeking entitlement to service connection a dysthymic disorder in December 2004, and he was notified of that decision but did not initiate an appeal.  The doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim which has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured which respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

These specific provisions are applicable in this case, because the RO received the Veteran's petition to reopen this claim for service connection in December 2007.  

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).

Principles of Service Connection

Under 38 U.S.C.A. § 1110 service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service and generally requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity or (2) continuity of symptomatology.  Certain conditions, such as a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish the presence of a chronic disease, or chronic residuals of injury, during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or a chronic disease (listed at 38 C.F.R. § 3.309 within a presumptive period at 38 C.F.R. § 3.307) there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).   

Continuity of symptomatology is required only when the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Thus, if chronicity during service or an applicable presumptive period is not established, a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Developmental defects, e.g., personality disorders, as such are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c); see also Winn v. Brown, 8 Vet. App. 516 (1996) (holding that a personality disorder is not the type of disease or injury related defect to which the presumption of soundness can apply and that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid exercise of the authority granted VA in 38 U.S.C. § 501).  

The Board must find whether the preponderance of the evidence is against a claim.  If so, it is denied, but if the preponderance supports a claim or the evidence is in equal balance, a claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against a claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Reopening

As stated previously, the December 2004 RO denial of service connection for a dysthymic disorder on the basis that it was not incurred during active service is final.  In December 2007 the Veteran set forth a claim for service connection for a dysthymic disorder but not on the basis of inservice incurrence; rather, on the basis that it was proximately due to or the result of, or aggravated by, his now service-connected lumbosacral DDD.  This theory of entitlement was not addressed, nor claimed, at the time of the December 2004 rating decision.  

Nevertheless, a decision that denies service connection for a disability is final as to every theory of entitlement for that benefit.  This is true even if VA failed to consider the specific theory of entitlement, so that even if a particular theory is not considered when VA adjudicates a claim, it is a final decision as to all potential theories of entitlement and is a determination which the claimant can appeal.  In such a case there is no pending and unadjudicated claim, rather there was a theory which was not considered by VA adjudicators and which could addressed on a direct appeal from the decision.  Bingham v. Nicholson, 421 F.3d 1346, 1348 - 49 (Fed. Cir. 2005) and Ingram v. Nicholson, 20 Vet. App. 156 (2006).   

In Bingham v. Nicholson, 421 F.3d 1346, 1348 (Fed.Cir. 2005) the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) rejected the assertion that "a purported failure to evaluate a service connection claim under 'all applicable law'-e.g., the various theories of entitlement authorized by statute-is a legal error that precludes final adjudication of that claim."  The Federal Circuit further held that "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected."  Id. at 1348; see Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories of establishing same benefit are part of same claim).  Thus, once a final decision on a claim has been made, a failure to consider all aspects of a claim can only be challenged through a motion asserting clear and unmistakable error (CUE).  Bingham, 421 F.3d at 1349; Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed.Cir. 2005); see also Ashford v. Brown, 10 Vet. App. 120, 122-123 (1997) (explaining the distinction between a new claim and an attempt to reopen a previously denied claim).  Here, there is no allegation of CUE in the December 2004 rating decision.  


Reopening Analysis

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) it was held that where there was an application to reopen a previously denied claim, because the Board had remanded the case for an examination to determine the nature of the claimed condition, the examination would not have been necessary unless the claim was to be adjudicated on the merits.  Moreover, in Falzone, at 404, it was held that in rendering such assistance (i.e., obtaining a VAX before reopening) "the Board performed a "de facto reopening" of the claim.  

Here, the RO obtained three separate VA examinations and, so, performed a de facto reopening of the claim.  Thus, the claim for service connection for an acquired psychiatric disorder, to include a depressive disorder, claimed as due to service-connected lumbosacral DDD is reopened.  

"When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Id. at 403 (internal citations omitted).  "Thus, if the Board initially reopens a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already considered, possibly implicating [38 C.F.R.] § 20.903(b)."  Id.  In addition, the "RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by [38 U.S.C.A. § 7104 (West 2002)]."  Id. at 399.  "The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits."  Id. at 399-400.  

Here, the Board finds that the Veteran is not prejudiced by proceeding to a decision on the merits because the RO has addressed the claim on a de novo basis which necessarily includes an assessment of the competence, credibility, and the probative value of the evidence and has also determined that a medical examination and opinion was needed.  In fact, the Veteran has been afforded three VA examinations addressing the very heart of the matter now before the Board.  Likewise, he has repeatedly declined to testify in support of his claim, each time requesting in the alternative that he be afforded an examination, and on each such occasion he was, as noted, provided an examination.  Moreover, the Board will be applying, in this decision, the same law and regulations which were applicable, even if not formally addressed, when the claim was denied by the RO.  

Background

The STRs show that the July 1966 entrance examination found no pertinent abnormality.  

While in Thailand the Veteran was hospitalized in March 1969 for a moderate, acute anxiety reaction manifested by nervousness, worry, and increased alcohol intake.  He had moderate stress from family problems and it was noted that his predisposition was that he had immature traits.  He had not had any nervousness prior to being in Thailand but upon arrival he had received a letter from his wife that was of a very distraughtful nature.  In response he began to drink to control his nervousness.  He had been placed on Librium but over a period of one day he took 15 capsules to control his anxiety, along with his alcohol.  He had not realized the extent of what he was taking and was at first thought to have made a suicidal gesture because at admission he was in a semi-conscious state.  He had a history of low back pain.  On mental status examination he was overtly anxious in voice and action.  He was oriented and there was no thought disorder but he showed a certain amount of immature traits in his thinking.  It was obvious that he would show no lasting improvement as long as his family situation remained as it was.  He was transferred to another medical facility.  

When hospitalized and evaluated at another medical facility in the continental United States.  He was given 20 days leave to discuss matters with his wife.  The final diagnosis was a chronic, immature personality, moderate, characterized by symptoms of anxiety, a tendency towards paranoid ideation, suicide attempt, excessive use of alcohol, and some degree of emotional "stability."  It was noted that if he continued to have further difficulties in handling his assignments it was likely that an administrative separation would be considered at that time.  

The March 1970 service separation examination revealed that psychiatrically the Veteran was normal.  In an adjunct medical history questionnaire he denied having or having had frequent trouble sleeping, depression or excessive worrying, loss of memory or amnesia, an excessive drinking habit, and nervous trouble of any sort.  

VA outpatient treatment (OPT) records show that the Veteran was seen from 1975 to 1979 for back pain.  He underwent VA hospitalization in June 1978 for headaches.  

A discharge summary from a private hospital in December 1979 reflects diagnoses which included a history of an acute lumbosacral strain, a chronic lumbosacral strain, and hysterical reaction.  

In a letter received in June 2004 the Veteran reported that after service discharge, he drank alcohol to control his back pain and over the years it slowly increased.  He had been fired from a police department job after 1 1/2 years due to excessive drinking.  He held four jobs, all with the same results, either quitting or being fired for drinking and substance.  He began working for a VA hospital in 1975 where he was seen many times for back pain and at that time became addicted to Percodan.  In 1978 he was twice hospitalized at the Roanoke Memorial hospital for attempted suicide.  He had applied for Social Security Administration (SSA) disability benefits in 2003 and had been awarded total disability but this payment was discontinued when he moved to the West Virginia Veterans Home.  

Records in conjunction with the Veteran's claim for SSA disability benefits reflect treatment for a variety of physical problems but not for psychiatric symptoms.  

VAOPT records of 2004 show that in September 2004 the Veteran reported having been hospitalized in Radford, Virginia in 1977 for suicidal attempts, and in 1979 in Roanoke, Virginia for suicidal ideation.  He had not had psychiatric treatment since that time.  In October 2004 he reported having ongoing dreams about his experiences in the military and he felt that he had PTSD, although he did not carry that diagnosis.  He reported having seen a plane explode after having been [as noted in September 2004] in Saigon for two weeks and he was not able to save the pilot.  He attempted to commit suicide by overdosing and he was sent to a hospital because of the level of his anxiety.  He spent a month in a mental health hospital because he could not handle the stress of being in a war situation.  He had also carried body bags from a plane to a morgue when in Saigon.  After a mental status examination the diagnosis was a dysthymic disorder.  In December 2004 it was noted that he was a retired psychologist's aide.  

On VA spinal examination in January 2005 the Veteran reported that he had difficulty sleeping due to back pain.  He had not worked in 20 years. 

On VA spinal examination in 2007 it was noted that during service the Veteran had been retrained from being a mechanic for heavy equipment to clerical work for medical reasons.  The record did not indicate what the medical reason was but it was likely due to chronic back pain.  He had been hospitalized during service due to a family problem and a suicidal gesture.  He had stopped working at multiple past jobs due to back pain.  His past employment included being a nursing assistant for VA and as a VA psychology intern.  He had been in the Virginia state penal system for 21 years for attempted capital murder.  He had not worked since being released from prison.  After a physical examination a diagnosis was made based on objective findings alone because his subjective findings were unreliable.  

On VA psychiatric examination in January 2008 the Veteran's VA medical records, but not his claim file, were reviewed.  The Veteran's family history included the divorce of his parents when he was 5 years old.  He had no history of behavioral disturbances or legal problems prior to service.  He did not report having any disciplinary infractions or adjustment problems during service and had not had combat experience.  He began to drink too heavily during service and this affected his interactions with his wife.  He denied having any functional impairment at that time in terms of his duties.  After service he had been arrested for abduction and attempted capital murder in 1981.  This was associated with his first and only trial of "PCP" during a period in which he was using alcohol and prescription drugs heavily.  His half-brother had picked up a prostitute who had tried to steal his wallet and the Veteran subsequently shot her.  He pleaded guilty and served 20 years and 10 months, having been released from prison in 2003.  He had a Master's Degree in psychology from Radford University.  He had been married four times and currently was dating a girlfriend.  He denied having close friendships but attended church weekly.  He had been hospitalized in Thailand in 1968 after a suicide attempt, stating that he had been drinking heavily at the time to control his back pain and he had been bothered by his separation from his wife and child.  He had drunk heavily and had heavily used marijuana and prescription pain medications until his incarceration but denied any use of alcohol or drugs since his release from prison.  

The Veteran denied having had any psychiatric treatment prior to military service.  He had only had psychiatric outpatient treatment since 2004 and none following his prior hospitalizations.  He was now diagnosed as having a dysthymic disorder.  Other than his inservice hospitalization he had been hospitalized for psychiatric purposes after service in 1977 and in 1979 for suicidal ideation and gestures.  

On mental status examination the Veteran reported isolating himself most of the time in his room at a veteran's home.  He complained of memory problems but the examiner noted that this appeared to be relatively age-appropriate, particularly in the absence of regular intellectual stimulation.  No psychological testing was conducted.  It was noted that prior to his incarceration he had worked for VA as a psychologist.  He had been retired since 2004.  The diagnosis was a depressive disorder, not otherwise specified.  In addressing whether this was due to the service-connected lumbosacral DDD the examiner noted that the Veteran had begun drinking heavily during service and experienced severe depression that resulted in extended psychiatric hospitalization after his back injury.  Since then, he had had alcohol and drug problems and served a lengthy period of incarceration.  Given all these factors the examiner could not state with acceptable certainty that the Veteran's current depression was secondary to his service-connected back condition in the usual sense.  As such, the examiner could not resolve the issue without resorting to mere speculation.  

VAOPT records from January 2008 to March 2009 reflect complaints of pain at multiple sites, including the Veteran's back, ankle, and hip.  On multiple occasions the Veteran asserted to treating clinicians that his depression was due to his back disorder.  In May 2008 he reported that he had not been able to keep a job in the past due to back pain, such as having been a policeman.  In July 2008 it was noted that he was attending this visit because he had been informed that if a psychiatrist just wrote a note stating that the Veteran's depression was linked to his service-connected back disorder, he would get an increase in disability compensation.  The evaluator at that time reviewed the Veteran's electronic records and the report of the January 2008 VA psychiatric examination.  The evaluator reported that the January 2008 report most accurately described and diagnosed the Veteran in the most favorable manner possible.  The evaluator stated that given the Veteran's 21 years of incarceration, loss of profession, and loss of family, he agreed with the January 2008 VA examiner.  

On VA psychiatric examination in April 2009, which lasted more than two hours, the Veteran's claim file was reviewed.  It was noted that the Veteran's physical problems also included gout, chronic kidney problems, hypertension, erectile dysfunction, and benign prostatic hypertrophy.  However, his primary problem was long-standing pain.  He previously reported period of significant inservice depression and in the decade following service.  He had a very extensive period of serious substance abuse that began during service, having been described during service as a fifth of whiskey and 21 beers weekly, which continued until the 1980s.  Past records documented a history of polysubstance abuse involving Percodan, cannabis, Valium, speed, LSD, and PCP.  His postservice history was summarized and it was noted that he had been extensively involved in a substance abuse treatment program while incarcerated.  He reported that he had been abstinent since his release from prison in 2003.  After his release he had been in a VA Homeless program, followed by moving to a West Virginia veterans' home in 2004, where he still resided.  He had been receiving pharmacologic treatment by VA for a dysthymic disorder since 2004 and had been evaluated for PTSD but this had not resulted in a diagnosis of PTSD.  

Records of the Veteran's participation in a VA Homeless program were reviewed and reflected a number of entries of complaints of back pain.  At the time he was transferred to a West Virginia veterans' home he still complained of back pain but denied associated depression.  The Veteran now stated that his depression had become worse in the past 2 years because of an increase in the severity of his back pain.  A review of records prior to his 2008 VA psychiatric examination noted 5 medical visits for pain in multiple sites, including the back, but no reports of severe pain in the year prior to the 2008 psychiatric examination.  A VA examination in 2007 noted the Veteran's complaint of severe, constant back pain but noted that the Veteran's "self-report was unreliable.  The current examiner "further noted [that] at this time the record review clearly fails to reflect back pain that was 'severe' and constant and daily' for the period leading up to that [2007 VA] examination."  The examiner further noted that a review of medical notes since the last examination from March 2008 to February 2009 revealed that in the 10 medical visits over the past 2 years the Veteran had never reported having pain "at or above #7" which he claimed was his baseline for the past 2 years, and while pain ratings had ranged from 3 to 4, the average over that period was "4.8/10" (i.e., 4.8 on a scale of 10), reflecting an average pain level in the moderate range.  In the past year he had had 5 mental health visits for medication management related to complaints of depression, having had a Global Assessment of Functioning (GAF) score of 55, which was moderate.  The diagnosis had been a dysthymic disorder and depression not otherwise specified.  At his most recent visit he reported having an improved mood and motivation, and an improved relationship with his girlfriend, although this relationship was not reported on the current examination.  He had not had psychotherapy or group therapy.  There was no reported suicidal ideation for the recent time period.  

The examiner reported that the Veteran's complaints of crying and being unsocial were consistent with a depressed mood.  Symptoms associated with his depressed mood in a dysthymic disorder had reportedly been present for the past 2 years.  Based on these reported symptoms, and with concurrent clinical diagnosis of dysthymic disorder, the assessment was that the Veteran met the diagnostic criteria for a dysthymic disorder.  His clinician had assessed this to be moderate in symptomatology intensity or functional impact, or both.  The present findings supported this conclusion.  The Veteran's history was insufficient to assess the diagnostic nature of past periods of depression that were reported in the history.  

A mental status evaluation was conducted but the examiner stated that psychological testing was not required or needed for this examination.  The diagnosis was a moderate dysthymic disorder, and polysubstance dependence reportedly in full remission.  In summary, it was noted that the Veteran had previously been assessed by mental health clinicians to be experiencing a dysthymic disorder.  The self-reported symptoms of depression on this examination were consistent with that diagnosis, and it was assessed to be of moderate intensity. A dysthymic disorder at this level of intensity was unlikely to contribute to any functional impairment of a severity greater than moderate.  Occupationally, this would predict the possibility of reduced efficiency or reliability or productivity but not to any serious extent and the same would be expected for social functioning.  

As to whether the depressive disorder was caused by or related to the Veteran's service-connected lumbosacral DDD, the examiner stated that the claimed depressive disorder was "ENTIRELY UNLIKELY" to be caused by the lumbar DDD.  The rationale was that the Veteran's self report regarding the level of pain, pain location, pain persistence and depression had been quite inconsistent.  Numerous examples were reflected in this examination report.  More importantly, he reported that his depression had basically presented at present levels in the past 2 years coincidental with increased baseline for pain to a level of 7, i.e., severe.  He further stated that the pain had become unrelenting.  A record review in detail failed to find severe pain being reported and, in fact, the "average" report had been less than 5 (on a scale of 10).  There was no documented objective indication of increase in the past 2 years.  Neither was there an indication of anything like "constant severe pain" occurring over the past 5 years that he had been treated by VA.  Reviewing his presentation of depression to clinical provider in mental health facilities since 2004, there had been no change in the assessed symptom intensity or associated functional impact over that almost 5 year period, despite his report that depression had significantly worsened due to the more recent increase in pain from prior levels. 

The examiner also stated that, additionally, the physical assessment of the lumbar disc disease reflected mild to moderate findings.  It was clinically improbable that a mild to moderate medical condition would produce a significant depressive effect.  Furthermore, it was noted that many, and in fact most, of the Veteran's reports of pain since he had been treated by VA had been for problems unrelated to those involving the lumbar spine (as documented in the examiner's report).  Also, the prior examiner had noted numerous life events that could plausibly account for the Veteran's depression, rendering an attribution of relationship to the spinal disc condition one of mere speculation.  Considering these factors, it was the examiner's opinion that it was "ENTIRELY UNLIKELY" that the treated depression, a dysthymic disorder, was caused by or meaningfully related to the lumbar disc condition.  

On file are three statements received in 2009 from two licensed practical nurses (LPNs) and one licensed social worker who have been employed, or were employed, at the veterans' home in West Virginia where the Veteran has resided.  One of the LPNs, of 23 years of experience, reported that when she had first met the Veteran he had been outgoing and had tried to socialize as much as his medication permitted but that in the last two years before she resigned in March 2009 there had been a decline in his condition. He had become very withdrawn, staying in his room most of the time due to complaints of depression and back pain.  He needed a lot of encouragement from the staff to socialize at all or to simply leave his room.  He spoke of depression a lot and had had several episodes of explosive anger.  He had stated that his back caused him to lose control of his anger when medication did not relieve his pain.  

The other LPN reported that she had known the Veteran professionally for the past 5 years, during which he had complained of back pain.  For about 2 1/2 years he had been sociable and friendly but as his pain increased, he withdrew into his room. He had not socialized for over 2 years.  When asked why he was depressed, he stated that he had looked forward to being able to travel and enjoy life but because of his back pain he was unable to do so.  The Veteran was not one to complain, even when hurting badly he always responded by saying his pain level was 5 (on a scale of 10).  In her many years as a nurse, she had never written a letter in behalf of a resident.  However, after reading three of the Veteran's mental health reports, she felt that she needed to do so because the reports were unjust. 

The licensed social worker reported that the Veteran had discussed with her the depression he experienced secondary to back pain.  He reported that his symptoms had worsened over the last 2 years.  His back pain affected his ability to participate in and enjoy many activities.  Increasingly, he slept due to an inability to perform prior levels of activity and resulting depression.  

On file are two statements from friends of the Veteran.  One friend reported having read the April 2009 VA examination report.  She had known the Veteran for 4 1/2 years but in the last 2 1/2 years his behavior had changed.  He had become depressed due to increased back pain.  His depression had come on slowly, as his activity decreased.  She and others believed that the Veteran's depression was linked to his increased back pain.  Another friend of 5 years reported that the Veteran had been observed to slowly withdraw from all activities.  He had increasingly become more depressed.  

A January 2009 report of a VA Vocational Rehabilitation Counselor reflects that in addition to the Veteran's service-connected lumbosacral DDD he had cervical spondylosis with pain and stiffness, pain in both hips which constantly radiated, hearing loss requiring hearing aids, tinnitus, left ankle tendonitis, sleep apnea, and hypertensive vascular disease.  He was found not to be feasible of achieving a vocational goal.  

On VA psychiatric examination in February 2010 he Veteran's claim files and medical records were reviewed.  The Veteran denied that his inservice abuse of alcohol had resulted in marital problems.  Records of the Veteran's inservice treatment were reviewed and reported, and his history of a prolonged period of postservice incarceration was noted.  His fourth, and last, marriage was more out of convenience, as he was incarcerated at the time and he and his spouse thought it would help gain him parole.  He reported that after entering a veterans' home he had slowly withdrawn because he could not participate in activities.  He stated that he did not interact with a lot of people because of a trust factor.  He reported not having had any episodes of violence since his last VA examination.  He had abuse alcohol after service until his incarceration in 1981, but he had not used alcohol since his release.  The Veteran reported no current drug use but it was noted that documentation from primary care of September 3, 2009, indicated that his urine was positive for cannaboids which had resulted in a failed pain treatment contract.  He reported that all of his mental health care had been through VA.  He had had about 4 appointments with medication provides each year from 2004 to 2009.  Documentation indicated treatment for depression and cited a number of life stressors, including distressing military experiences, marriage conflict, housing problems, medical issues, chronic pain, loss of profession, and 21 years of incarceration.  

The Veteran stated that pain stopped him from doing things that he had normally done.  He stated that he had not been depressed in 2004 but over the years he had slowly found that there were things he couldn't do and this had caused depression.  The Veteran denied mental health symptoms other than depression but the examiner noted that recent notes from a psychiatrist documented "manic/hypomanic" symptoms.  The examiner further noted that the symptoms the Veteran reported currently having were not consistent with his current diagnosis of a dysthymic disorder.  It was unclear whether or not he had ever met the criteria for a major depressive episode during the first 2 years of the reported onset of depressive symptom, and the examiner observed that, if the Veteran had experienced one, it would rule out the diagnosis of dysthymic disorder.  The Veteran's reported symptoms at the time of this current examination were most consistent with the criteria for a depressive disorder, not otherwise specified.  

The Veteran was afforded a mental status examination.  No psychological testing was done.  It was noted that the Veteran had worked for VA for 9 years. He had started out as a warehouse worker and went to school part time, then moved to a nursing assistant, then became a medical ward typist, then an intern psychologist, and later a research psychologist.  He had not worked since release from prison because of "medical issues (back problems)."  The diagnoses were a depressive disorder, not otherwise specified, and alcohol dependence in full remission.  He was assessed not to be totally occupationally impaired and was not assessed to be unemployable due solely to depressive symptoms.  

The examiner opined that the Veteran's current psychiatric condition was not caused by or a result of his anxiety reaction while he was on active duty.  Service records indicated that his inservice anxiety was based on family problems.  There was no evidence a depressive disorder was diagnosed during service.  He claimed that his mood symptoms resulted from medical issues and chronic pain.  Documentation indicated, however, multiple life stressors over the years that depressive symptoms could be attributed to.  There was no documentation of an anxiety disorder by VA clinicians since September 2004.  

Evidentiary Considerations

In some circumstances lay evidence may establish an element of a service-connection claim.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.Cir. 2009).  Thus, the Board must assess the competency and credibility of lay evidence regarding symptoms for the purpose of establishing a diagnosis of an acquired psychiatric disorder.  

Competent lay evidence can be sufficient to establish an element required for service connection but the credibility and weigh of competent lay evidence are separate determinations.  In these considerations, the absence of supporting contemporary medical evidence may be considered, although it may not be the sole basis for finding lay evidence not to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, first the competency and secondly the credibility of lay evidence.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, it must be determined whether the disability is simple and capable of lay observation.  If so, it can be established by lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (competent lay evidence does not require specialized education, training, or experience and must be from one with knowledge of facts or circumstances that can be observed, sensed, and described by a lay person); see also 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing competent lay evidence from credibility which is a "determination going to the probative value of the evidence").  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2).  

Examples of symptoms capable of lay observation are a shoulder dislocation or a broken leg but not a form or cancer, Jandreau, Id.; varicose veins, Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); tinnitus, Clyburn v. West, 12 Vet. App. 296, 302 (1999); flat feet, Falzone v. Brown, 8 Vet. App. 398, 405 (1995); a hip disorder with rotated foot as well as pain in service, reporting to sick call, being placed on limited duty, or undergoing physical therapy, Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); meniere's symptoms, Horowitz v. Brown, 5 Vet. App. 217, (1993); asthma, Cartright v. Derwinski, 2 Vet. App. 24 (1991); difficulty breathing postservice and prescribed medication; Layno v. Brown, 1 Vet. App. 387 (1991); psychiatric symptoms, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); postservice nervous breakdown, Culver v. Derwinski, 3 Vet. App. 292 (1992); radiation exposure, Rucker v. Brown, 10 Vet. App. 67 (1997); frostbite residuals, Goss v. Brown, 9 Vet. App. 109 (1996); and a fall injury or trauma, Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

If the lay evidence is competent, the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (concurring opinion of Judge Lance) (silence in STRs as to alleged facts may be negative evidence if the relevant STRs are complete and it would normally be expected that the matter alleged would have been noted.)

Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, and the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof), and current factual medical evidence.  

In this case, the lay evidence on file is not submitted for the purpose of reporting a contemporaneous inservice medical diagnosis or to describe symptoms at the time which supports a later diagnosis by a medical professional, i.e., the second and third circumstances in Jandreau, Id.  Rather, it is submitted for the purpose of identifying the medical condition after the Veteran's military service (the first circumstance in Jandreau); and is also offered as evidence of a nexus with the Veteran's service-connected lumbosacral DDD.  

Ultimately, if lay evidence if both competent and credible, the probative value, i.e., the weight to be given such lay evidence, must be determined in relation to all evidence of record.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (credibility goes to the quality or power of inspiring belief, whereas probative value is the tendency to establish a proposition and, so, evidence has probative value if it tends to prove an issue in dispute.  

De Novo Analysis

Initially, the Board notes that there is evidence that the Veteran has had education, training, and work experience in psychology.  Accordingly, he is competent to render opinions and diagnoses in the field of psychology and his statements may not be deemed to be mere lay evidence.  However, the credibility of the histories and statements is lacking in value because of inconsistencies and, at times, direct contradictions with other statements he has made or with other evidence on file.  For example, the Veteran had repeated stated that he has been abstinent from drug abuse since his release from prison in 2003.  However, clinical tests during that time have revealed the presence of cannaboids in his urine which contradicts the history he had related of being abstinent.  Also, the October 2004 VAOPT record in which he recounted the reason for his inservice psychiatric hospitalization, i.e., a plane explosion, is clearly refuted by the STRs which show that his hospitalization stemmed from domestic problems.  Similarly, he has reported that his alcohol abuse led to domestic problems, when the record shows that it was domestic problems which led to his alcohol abuse.  Further, he has at times reported that it was his back pain which caused him to lose multiple postservice jobs, but other statements by the Veteran seem to be more truthful in his acknowledgement that his abuse of alcohol and drugs played a major role in his loss of jobs after military service.  

In this regard, the Veteran was treated for psychological symptoms and behavior during his active service.  Although he has indicated that this was the onset of his current dysthymic disorder or depressive disorder, not otherwise specified, the diagnosis during service was that he had an immature personality and, further, that his behavior in the excessive use of alcohol and making a suicidal gesture was a response, in light if his immature personality, to the stress from domestic or family sources.  He was hospitalized for this and even provided leave to attend to his domestic difficulties.  Thereafter, there were no further symptoms, signs, behavior, complaints, history or treatment for psychological problems or psychiatric disability.  In this regard, the STRs are complete and there is no allegation that the STRs do not give a complete picture of events during his active service, including his treatment and hospitalization.  Furthermore, the Veteran was psychiatrically normal at the time of his examination for separation from active service and in an adjunct medical history questionnaire he had no complaints of psychological problems or psychiatric symptoms.  

The postservice evidence shows that beginning in about 1977 the Veteran was hospitalized for psychological problems, although the records of this can no longer be obtained.  He was again hospitalized in 1979 for an hysterical reaction.  Thereafter, the clinical record is a blank until after his release from an extended period of incarceration in 2003.  The Veteran has opined that these postservice hospitalizations and his history of personal and occupational difficulties in the postservice years are a continuation of a psychiatric disorder which had its onset during active service.  However, the Board finds that the opinions of VA examiners are more persuasive in concluding that the Veteran's postservice difficulties, both personally and occupationally, were due to his extensive and deep-rooted abuse of both alcohol, prescription medication, and a wide variety of illicit drugs.  In this regard, by the Veteran own admission it was such substance abuse that played a heavy role in leading to his postservice incarceration of more than two decades.  

Accordingly, the Board finds that the Veteran's current acquired psychiatric disorder, diagnosed as a dysthymic disorder and as a depressive disorder not otherwise specified, is not of service origin.  In reaching this determination the Board notes that while the Veteran is competent, his credibility had been question by VA examiners because of conflicting information which he has provided.  The Board concurs in this assessment.  In this regard, the Board notes that the Veteran has more recently alleged that his inservice domestic problems resulted from his inservice abuse of alcohol.  However, the evidence shows just the opposite, it was his inability to cope with domestic problems, due to his immature personality, that led to his inservice abuse of alcohol.  Likewise, he has downplayed his abuse of alcohol and prescription medication as well as a wide variety of drugs in causing his postservice occupational difficulties and has attempted to portray these difficulties as stemming from a depressive disorder of either service origin or as being due to his service-connected low back disability.  However, the Board does not give credence to this recently evolved theory set forth by the Veteran since the evidence as a whole, and even some of the histories related by the Veteran, establish that his postservice occupational difficulties were due to substance abuse.  

Thus, the Board concludes that the Veteran had no more than acute psychological or psychiatric symptoms during service as a result of difficulties coping with domestic stress because of a developmental personality disorder, i.e., an immature personality.  The Board further concludes that the evidence does not show that he has ever had a psychosis and that his current acquired psychiatric disorder is of postservice onset.  

However, this does not end the analysis.  The Board must also determine whether the current acquired psychiatric disorder is proximately due to or the result of, or aggravated by the Veteran's service-connected lumbosacral DDD.   

In this connection, the matter of whether any acquired psychiatric disorder which the Veteran may now have is secondary to or aggravated by his service-connected lumbosacral DDD is not something which a layperson can see and is not observable by a person's senses.  Likewise, it does not involve a simple diagnosis of an observable condition.  See Jandreau, Id.  Thus, the statements of two of the Veteran's friends are not competent to provide a complex medical opinion regarding the etiology of the claimed disability to include whether a claimed psychiatric disorder is caused by or aggravated by his service-connected lumbosacral DDD.  See Barr.  Thus, the lay assertions of the Veteran's two friends are not competent or sufficient in this regard.  

As to the statements of nurses and a social worker in support of the claim, these are competent and are to the cumulative effect that in the last two years as the Veteran's back pain increased in severity so has his depression, social withdrawal, and inability to control his temper.  Only one of the nurses indicated that the information and opinion provided was based on anything other than observation of the Veteran.  Specifically, one of the nurses reported having reviewed three mental health reports and felt that, in essence, an incorrect clinical picture was shown.  However, none of the nurses or the social worker made any reference to, or acknowledged knowing about, the Veteran's many years of past substance abuse, extended period of incarceration, or other physical problems as potential contributors to the Veteran's current acquired psychiatric disorder.  Likewise, none of these three sources addressed any of the inconsistencies in histories related by the Veteran.  While one of the nurses reported that the Veteran had been stoical in not complaining of back pain, the Board finds that his lack of complaints of back pain is in keeping with the recent finding that there had been no increase in back, and thus no increase of or cause for depression, particularly in light of the recent examiners opinion that the degree of severity of the service-connected lumbosacral DDD was not severe but, at most, only moderate and not likely to cause depression.  

To the contrary, the Board finds that opinions of the three VA examiners to be persuasive.  This is particularly true with respect to the two most recent VA examiners, both of whom reviewed the Veteran's claim files.  These two examiners extensively reported the Veteran's history both during service and after military service and addressed the inconsistencies in the Veteran's reported increase in back pain as leading to increased depression, as well as the impact of nonservice-connected disabilities causing pain and his many years of postservice substance abuse.  

The Board finds that, cumulatively, the extensive rationales set for the in the two most recent VA examination reports to be persuasive.  They noted the Veteran's history and observed inconsistencies in his reported history, his past education in psychology, postservice life events, i.e., his extensive incarceration, and the impact of pain from nonservice-connected disabilities, as compared to reported pain from his service-connected lumbosacral DDD.  Accordingly, the Board finds that the Veteran's current acquired psychiatric disability, diagnosed as a dysthymic disorder and as a depressive disorder not otherwise specified, is not proximately due to or the result of, nor aggravated by, the Veteran's service-connected lumbosacral DDD.  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has been presented, the claim of service connection for service connection for an acquired psychiatric disorder, to include a depressive disorder, claimed as due to service-connected lumbosacral DDD, is reopened.  

Upon de novo consideration, the claim of service connection for an acquired psychiatric disorder, to include a depressive disorder, claimed as due to service-connected lumbosacral DDD is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


